Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 12-27, in the reply filed on 4/27/22 is acknowledged.
Claims 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/22.
Claims 1-11 were canceled.  Claims 12-27 and 35-38 are pending.  Claims 12-27 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: bubble inflow-preventing means, and vacuum-suctioning means in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation of the examined claims
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the vacuum-suctioning means and the other claimed structural features, e.g., upper panel and lower panel. 
The term “predetermined curvature” in claim 18 is a relative term which renders the claim indefinite. The term “predetermined curvature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How does one skilled in the art determine a predetermined curvature? 
Claim 20 is rejected because “wherein the pillar is formed in the buffer solution channel” is unclear in light of claims 13-14, which claim the pillar is formed inside the sample injection channel.  Furthermore, the last line of claim 20 is unclear because “as to allow bypass” is unclear. 
The term “regular intervals” in claim 21 is a relative term which renders the claim indefinite. The term “regular intervals” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 16 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Derami et al. (“Derami,” Experimental and computational study of gas bubble removal in a microfuidic system using nanofbrous membranes, June 18, 2016, cited in IDS) in view of Nakao (US Pub. No. 2007/0125434, cited in IDS) and Inoue (JP 2005-249540). 
As to claim 12, Derami discloses a sample injection device for preventing inflow of bubbles, the device comprising: a sample inlet (e.g., see water inlet and/or right side of double sided tape (“DST”) in fig. 3) into which a sample is injected; an upper panel (upper glass cover with tubing and/or DST in fig. 3) formed with a microfluidic channel (see fluidic channel of DST) including a sample injection channel (see right side portion of fluidic channel of DST) connecting a main channel (see portion in middle of fluidic channel of DST) to the sample inlet; a porous thin film (see membrane in fig. 3) attached to a bottom surface of the microfluidic channel to remove bubbles included in the fluid passing through the microfluidic channel; and a lower panel (e.g., lower cover in fig. 3) contacting the upper panel and a bottom surface of the porous thin film and having a path for discharging bubbles, which pass through the porous thin film, to the outside (see p. 2691 et seq.).  See p. 2687-2689 of Derami. 
Regarding claim 12, Derami does not specifically disclose a bubble inflow-preventing means formed in a portion of the microfluidic channel to be capable of holding bubbles included in the fluid.  Nakao discloses in e.g., [0035] et seq., in figs. 6-9, a gas, such as air having stayed in the micro flow passage 16 or air generated by a pump or the like when a fluid is allowed to flow in the micro flow passage 16, forms a bubble 18 in the micro flow passage 16 to stay in a narrow portion between adjacent two of the columnar portions 12c (“pillars”) as shown in FIGS. 6 and 7 to interrupt the flow of the fluid in the micro flow passage 16. However, if the extending recessed portion 14c is provided as the microfluidic device 10 in this preferred embodiment, the generated bubble 18 is trapped in the extending recessed portion 14c as shown in FIGS. 8 and 9, so that the flow of the fluid in the micro flow passage 16 is not interrupted.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a pillar to trap generated bubbles in a flow of fluid in a channel without interrupting the flow of fluid in the channel (e.g., [0035] of Nakao). 
Regarding claims 12 and 26-27, Derami does not specifically disclose a vacuum-suctioning means for vacuum-suctioning the upper panel and the lower panel such that the microfluidic channel, to which the porous thin film is attached, is attached to the lower panel in a vacuum state.  Inoue discloses in fig. 1, a microchip 1 comprising at least one channel 104, an annular negative pressure conduit 7 (“vacuum groove”) that is continuous with a portion near the outer peripheral edge of the substrate 3, and a suction port 9 (“vacuum-suctioning hole”) communicating with the atmosphere is opened in a least one portion of the negative pressure line 7.  See p. 4 et seq. of Inoue.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an annular negative pressure conduit and a suction port to provide an alternative bond between substrates with the same strength as permanent bonding, and thus, manufacturing costs of microchips can be greatly reduced (e.g., p. 4 of Inoue). 
As to claims 13 and 16, see e.g., columnar portions 12c (“pillars”) as shown in FIGS. 6 and 7 of Nakao and see claim 12 above.  The “wherein” claim is considered intended use claim language.  See claim interpretation above. 
As to claims 23-25, see p. 2687 et seq. of Derami.  Furthermore, the claim language in claim 23 appears to claim the intended use and/or function of the porous thin film.  See claim interpretation above.
Claims 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Derami in view of Nakao and Inoue, as applied to claim 12 above, and further in view of Zhang et al. (“Zhang,” CN-205517817-U).  
See Derami, Nakao and Inoue above. 
As to claims 14, 15 and 17-19, Derami does not specifically disclose a bypass channel with the claimed structural features.  Zhang discloses a plurality of bypass channels formed in parallel with curved portions, as disclosed in fig. 1 and p. 2 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a plurality of bypass channels formed in parallel with curved portions because the structural arrangement will improve the flow of fluid through the microchip.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Derami in view of Nakao, Inoue and Zhang, as applied to claim 14 above, and further in view of Ingber et al. (“Ingber,” US Pub. No. 2015/0209783).  
See Derami, Nakao, Inoue and Zhang above. 
As to claim 20, Derami does not specifically disclose a buffer solution inlet and a buffer solution channel.  Ingber discloses in fig. 1, [0035] et seq., fluidic connections 136, 138 that can carry fluid, which can include any desirable fluid useful for culturing and/or sustaining the cells, tissue or organ in the microfluidic channel, including, for example, water, saline, water based formulations, blood, blood plasma, other biologic fluids, cell culture media, and mixtures of these materials. The fluid can also include bacteria, viruses, nanoparticles, and toxins.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an additional channel for a buffer solution because it would allow for additional fluids to simultaneously enter the microchip. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Derami in view of Nakao, as applied to claim 12 above, and further in view of Maurer (US Pub. No. 2011/0226686).  
See Derami and Nakao above. 
As to claims 21 and 22, Derami does not specifically disclose a pattern formed on the surface of the lower panel.  Maurer discloses in e.g., [0093] et seq., in fig. 1 a gas-permeable and liquid-impermeable, structured membrane 1 for use in a gas transfer device according to a simple exemplary embodiment of the invention in schematic and highly magnified form. The two opposing sides 2, 3 of the membrane 1 are provided with a structure and this structure consists of parallel-extending walls 4 which form channels 5 therebetween. The walls 4 are arranged with regular spacing 6 from one another over the two outer faces 2, 3 of the membrane 1 and project substantially perpendicularly upwards and downwards from the plane of the membrane 1.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Derami’s lower cover with Maurer’s structured membrane because it would be desirable to utilize a gas transfer device that is useful in different technical fields, such as in chemistry, biotechnology and medicine (e.g., [0011] of Maurer). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/7/2022